Citation Nr: 0736252	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, that granted the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD), assigning a 30 percent disability evaluation 
effective March 22, 2005.  The veteran disagreed with this 
decision in May 2006.  He perfected a timely appeal in July 
2006 and requested a Travel Board hearing, which was held at 
the RO in September 2007 before the undersigned Acting 
Veterans Law Judge.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In September 2007, the undersigned Acting Veterans Law Judge 
granted the veteran's motion to advance the case on the 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

Throughout the appeal period, the veteran's service-connected 
PTSD has resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
irritability, anxiety, flashbacks, intrusive thoughts of his 
wartime experiences, difficulty falling and remaining asleep 
due to combat-related nightmares, little enjoyment in 
everyday activity, poor concentration, and social isolation.  
There is no clinical evidence of occupational and social 
impairment with deficiencies in most areas or total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice in May 
2005 and also notified him of the Dingess requirements by 
letters dated in May 2006.  Although notice as to the 
effective date and disability ratings wasn't sent prior to 
the initial rating decision by the RO, the claim was 
readjudicated in the July 2006 statement of the case.  
Mayfield, 444 F.3d at 1328.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided in connection with the grant of service connection 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  

Higher Initial Rating for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted in the Introduction, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra.

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  See 38 C.F.R. § 4.130, DC 9411 (2007).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

As relevant to the veteran's claim, a GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

The veteran was treated during active service for mild 
anxiety and psychoneurosis.  

VA clinical records show that the veteran received regular 
outpatient treatment for his PTSD symptoms beginning in June 
2005.  At that time, the veteran complained of decreased 
sleep and appetite, mildly decreased interest in everyday 
activities, and increased nervousness.  The veteran lived 
alone in his own home.  He had been married for 40+ years 
until his wife died.  He was still in contact with his 
5 children.  Mental status examination of the veteran showed 
full orientation, goal-directed thought processes, and no 
auditory or visual hallucinations, suicidal or homicidal 
ideation, delusions, or memory problems.  The veteran's GAF 
score was 50.  The impression was PTSD.

On VA examination in August 2005, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records, and electronic medical records.  The veteran had 
participated in combat during World War II.  He reported 
being married to his wife from 1948 until her death in 1988 
and maintaining good relationships with all 5 of his 
children.  He had some friends with whom he socialized daily.  
He routinely went to the local YMCA to lift weights most 
every night.  He liked staying active outside of his home; 
when at home, he felt upset and depressed.  He avoided wakes 
and funerals.  He was retired after working for VA from 1947 
to 1981.  He also denied any history of suicidal or homicidal 
plans on intent.  Mental status examination of the veteran 
showed clear, coherent, and goal-directed speech, full 
orientation, difficulty sleeping due to intrusive memories of 
wartime experiences handling the dead bodies of soldiers and 
being attacked by the enemy while on truck convoy duty, a 
depressed mood, and low interest in activities.  He reported 
daily traumatic memories and daily intrusive and distressing 
memories that persisted for up to 30 minutes at a time every 
day or every other day.  The VA examiner stated that the 
veteran did not have any psychotic symptoms.  This examiner 
also stated that the veteran's GAF score of 40 was 
attributable to major impairment in several areas, including 
occupational functioning, mood, and thinking.  The diagnoses 
included chronic PTSD.

On VA outpatient treatment that same month, in August 2005, 
the veteran complained of depressed moods and low interest in 
activities.  His sleep was still disturbed and he only slept 
a few hours at a time.  His concentration was "not great."  
He started a lot of projects without completing them.  He did 
not want to socialize with others very often.  He did not 
evidence any psychotic symptoms.  The VA examiner stated that 
the veteran had many symptoms consistent with PTSD, including 
recurrent distressing thoughts about his wartime experiences, 
distressing dreams, flashbacks, difficulty falling and 
staying asleep, irritability, and some difficulty 
concentrating.  Although he used to attend social events, the 
veteran felt these events were less important and was more 
detached and alienated from his friends.  The diagnoses 
included chronic PTSD.

In November 2005, the veteran complained of continuous 
traumatic memories "most every day" that persisted for up 
to 30 minutes at a time and nightmares "most every other 
night."  The veteran's GAF score was 42.  He denied any 
suicidal or homicidal ideation.  The assessment was that the 
veteran was stable.  Following outpatient treatment in 
December 2005, the veteran's GAF score was 36.

In June 2006, three VA examiners wrote a letter in support of 
the veteran's claim.  These examiners stated that the veteran 
reported that he had to remove himself from his home every 
day to avoid intrusive thoughts of his wartime experiences.  
If he stayed home, the veteran easily became depressed.  "It 
takes great effort on his part for him to connect with 
others."  The veteran had been unable to participate in a 
Veterans' Day Parade, although he had been asked to do so by 
two veterans' service organizations, due to his PTSD.  The 
veteran often felt frustrated by the limits that PTSD imposed 
on him.  The VA examiners stated, "Daily activity is a 
struggle for him."  He experienced intrusive thoughts of his 
wartime experiences 2-4 times per week and combat related 
nightmares 2-3 times per month that prevent him from 
returning to sleep.  He restricted his driving to roads with 
which he is familiar "to avoid his reaching a panic state."  
The veteran described his quality of life as marginal "with 
most of his activity done out of necessity rather than for 
enjoyment."  He described his mood as depressed, detached, 
and at times anxious "with little enjoyment derived from 
everyday activity."  The VA examiners also noted that the 
veteran's active PTSD symptoms included difficulty falling 
and remaining asleep, irritability, anxiety, poor 
concentration, and social isolation.  

The Board finds that the preponderance of the evidence 
supports the veteran's claim for an initial disability 
evaluation of 50 percent for PTSD.  Throughout the appeal 
period, the veteran's PTSD symptomatology is consistent with 
a finding of occupational and social impairment with reduced 
reliability and productivity due to irritability, anxiety, 
flashbacks, intrusive thoughts of his wartime experiences, 
difficulty falling and remaining asleep due to combat-related 
nightmares, little enjoyment in everyday activity, poor 
concentration, and social isolation.  However, there is no 
clinical evidence of occupational and social impairment with 
deficiencies in most areas or total occupational and social 
impairment such that a higher initial rating of 70 or 
100 percent for PTSD is warranted for any time throughout the 
appeal period.

Although the veteran has been widowed, retired, and 
maintained good relationships with all of his adult children 
throughout the appeal period, his sleep was disturbed 
continuously due to nightmares about his wartime experiences 
and he reported experiencing daytime intrusive thoughts of 
his combat service.  In August 2005, the veteran's GAF score 
was 40, reflecting major impairment in several areas, 
including occupational functioning, mood, and thinking.  His 
GAF score worsened to 36 on VA outpatient treatment in 
December 2005.  As the VA examiners noted in June 2006, the 
veteran avoided panic attacks only by restricting his driving 
to familiar roads.  He had a marginal quality of life, 
received little enjoyment from daily activities, and was 
socially isolated from his friends and activities that he 
formerly enjoyed.  He was unable to complete many projects 
that he started and routinely left his house to avoid 
becoming easily depressed.

The higher initial disability evaluation of 50 percent 
granted herein appropriately compensates the veteran for the 
level of disability that he has experienced since he filed 
his service connection claim for PTSD.  There is no clinical 
evidence that the veteran's service-connected PTSD has 
resulted in occupational and social impairment with 
deficiencies in most areas or total occupational and social 
impairment at any time during the appeal period.  Hence, 
consideration of higher initial or staged ratings is not 
warranted.  See Fenderson, supra.  

ORDER

An initial disability evaluation of 50 percent for 
post-traumatic stress disorder (PTSD) is granted.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


